Case 2:19-cr-20559-LVP-EAS ECF No. 43, PageID.223 Filed 12/29/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                            Criminal Case No. 19-20559
                                              Honorable Linda V. Parker
DYSHAUN MAURICE HARRIS,

          Defendant.
______________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                  COMPASSIONATE RELEASE

      Defendant Dyshaun Maurice Harris is serving a 180-month sentence after

pleading guilty pursuant to a Rule 11 Plea Agreement to one count of Production

of Child Pornography in violation of 18 U.S.C. § 2251(a). The Court sentenced

Defendant on July 29, 2020. Defendant has moved for compassionate release

pursuant to 18 U.S.C. § 3582(c) (ECF Nos. 31, 39), which the Government

opposes (ECF Nos. 33, 41).

                                  Applicable Law

      A defendant may move for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) only after “fully exhaust[ing] all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or
Case 2:19-cr-20559-LVP-EAS ECF No. 43, PageID.224 Filed 12/29/20 Page 2 of 4




“the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Further, under the statute, a court may reduce a defendant’s term of

imprisonment (i) if it finds that extraordinary and compelling reasons warrant such

a reduction; (ii) if it finds that a reduction is consistent with applicable statements

issued by the Sentencing Commission; and (iii) after considering the factors set

forth in 18 U.S.C. Section 3553(a) to the extent they are applicable. 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. Jones, 980 F.3d 1098 (6th Cir. 2020).

The defendant bears the burden of proving that “extraordinary and compelling

reasons” exist to justify release under the statute. See United States v. Rodriguez,

896 F.2d 1031, 1033 (6th Cir. 1990).

      Here, the Government does not dispute that Defendant has now properly

exhausted all administrative remedies. The Government does dispute, however,

whether Defendant’s diabetes constitutes an extraordinary circumstance warranting

his release in light of the fact that Defendant was infected with COVID-19 and,

from what the Government knows, recovered without serious impact on his

health.1 The Government also maintains that the § 3553(a) factors do not support

Defendant’s release.


1
 The Government acknowledges, however, that Defendant’s Type I diabetes
would normally constitute an “extraordinary and compelling reason[]” for release.
(See ECF No. 33 at Pg ID 149.)
                                        2
Case 2:19-cr-20559-LVP-EAS ECF No. 43, PageID.225 Filed 12/29/20 Page 3 of 4




                                         Analysis

      The Court assumes for purposes of Defendant’s motion that his diabetes

continues to place him at increased risk of serious outcomes if he contracts

COVID-19 again. Nevertheless, the Court concludes that releasing Defendant at

this time would pose a danger to the community. The factors in § 3353(a) also do

not support Defendant’s release.

      This Court sentenced Defendant only a few months ago to a term of 15 years

in prison. Thus, he has served only a very small fraction of his sentence. Further,

Defendant was charged in this case with two counts of sex trafficking, two counts

of production of child pornography, distribution of child pornography, and

possession of child pornography. The facts of this case are horrific, involving

Defendant sex trafficking two minor girls to strangers, physically abusing them,

forcing them to engage in sexual intercourse with him, taking nude photographs of

them, and posting the photographs online to prostitute the girls.

      Further, Defendant has a previous conviction for armed robbery and was on

parole for that conviction when he committed the current offense.

      Granting Defendant’s request for early release would neither “reflect the

seriousness of the offense,” “promote respect for the law,” or “provide just

punishment for the offense.” 18 U.S.C. § 3553(a).

      Accordingly,

                                          3
Case 2:19-cr-20559-LVP-EAS ECF No. 43, PageID.226 Filed 12/29/20 Page 4 of 4




     IT IS ORDERED that Defendant’s request for compassionate release is

DENIED.

     IT IS SO ORDERED.
                                         s/ Linda V. Parker
                                         LINDA V. PARKER
                                         U.S. DISTRICT JUDGE

Dated: December 29, 2020




                                     4
